Citation Nr: 0728227	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran had active service from February 1959 to June 
1962.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In that rating decision, the RO denied entitlement to service 
connection for bilateral hearing loss. 

In October 2006, the Board remanded the claim for further 
development. The remand directives having been completed, the 
claim is again before the Board for appellate review.

FINDING OF FACT

Bilateral hearing loss was not manifested during service or 
the first year after service, and is not related to a disease 
or injury in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be so presumed. 38 U.S.C.A. §§  
1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
the claim, VA compensation and pension examination reports, 
and private medical records. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Service Connection

The veteran claims that his current hearing loss is due to 
excessive noise exposure during military service. In the 
alternative, the veteran seeks service connection for 
bilateral hearing loss caused by right ear external otitis 
and localized cellulitis treated during service. He reports 
that his bilateral hearing loss began during service and has 
progressively worsened over time. 

In order to establish service connection, three elements must 
be established.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2006).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  For VA purposes, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran's February 1959 enlistment examination revealed 
no conditions affecting the ears or ear drums.  Further, no 
abnormalities were revealed on whisper voice and spoken voice 
examination.  The veteran denied a history of hearing 
problems; to include ear, nose, or throat trouble, running 
ears, and wearing hearing aids.  In March 1961 the veteran 
sought treatment for a sore, swollen right ear. Right ear 
external otitis and localized cellulitis was diagnosed. The 
veteran's hearing was normal at separation from service in 
May 1962.  

The veteran submits a January 2004 medical opinion statement 
from a private physician, who diagnosed mild-moderate to 
severe bilateral hearing loss, which is worse in the 
veteran's right ear. The physician noted that the veteran 
related a long history of noise exposure while in the 
military.  The audiologist concluded that given the history 
of noise exposure, it is highly likely that this has 
contributed to the degree of hearing loss experienced by the 
veteran. 

The veteran underwent a VA hearing examination in September 
2006. Puretone audiometry and speech discrimination was 
measured in accordance with 38 C.F.R. § 4.85(a), his pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
  65 
65
70
75
80
LEFT
65
65
75
70
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear. 

The veteran reported a history of noise exposure during 
service as a member of the fuel crew on an aircraft carrier.  
He stated he worked near twin engine jets. The examiner 
diagnosed moderate to severe sensorineural hearing loss 
bilaterally, although an opinion regarding service incurrence 
was not provided. 

A supplemental VA medical opinion was obtained in February 
2007.  After reviewing the claim folder, the examiner 
concluded the veteran's hearing loss was not caused by or 
related to noise exposure or external otitis during service.  
The examiner noted that the veteran's hearing was within 
normal limits bilaterally at separation from service. 

The medical evidence of record establishes that the veteran 
has a current diagnosis of bilateral sensorineural hearing 
loss.  Although no complains of acoustic trauma or hearing 
loss are noted during service, service medical records 
indicate the veteran sought treatment for right external 
otitis and localized cellulitis.  However, despite evidence 
of treatment for a right ear condition during service, the 
preponderance of evidence indicates the veteran's current 
bilateral hearing loss disability is not related to service. 

In this regard, the veteran has submitted a January 2004 
private opinion statement which relates his bilateral hearing 
loss to noise exposure in service. The private examiner notes 
the veteran's "long history" of noise exposure, although 
there is no evidence that the veteran's claims file was 
reviewed prior to reaching an opinion.

In contrast, the veteran was provided a VA hearing 
examination in September 2006. The examiner noted the 
veteran's history of noise exposure during service, to 
include working near twin engine jets. In February 2007 a 
supplemental VA opinion statement was obtained regarding 
whether the veteran's current bilateral hearing loss is 
related to service.  The examiner noted that the veteran's 
hearing was within normal limits at separation from service. 
After a review of the claim folder, the examiner concluded 
the veteran's bilateral hearing loss disability is not 
related to either right ear external otitis or excessive 
noise exposure during service.  

In light of the evidence of record, the February 2007 VA 
examiner's opinion is more persuasive than the medical 
opinion provided by the veteran's medical expert.  The VA 
examiner formulated an opinion after review of the claims 
folder and a physical examination.  The examiner gave a 
reason for the opinion.  Further, the VA examiner's opinion 
is more closely supported by the medical evidence of record. 
In this regard, the veteran was first diagnosed with a 
bilateral hearing loss disability in 2003, approximately 40 
years after separation from active duty.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and has been unable to identify 
a basis upon which the claim for service connection may be 
granted. In this regard, the more persuasive medical opinion 
of record is against a finding of a medical nexus between the 
veteran's in-service noise exposure and treatment for a right 
ear condition and his current diagnosis of bilateral hearing 
loss.  Therefore, the criteria for a grant of service 
connection have not been met. The preponderance of evidence 
is against the claim, the "benefit of the doubt rule" does 
not apply, and the claim for service connection for bilateral 
hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated October 2003 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
veteran was provided requisite notice regarding increased 
ratings and effective dates in August 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records and post-service private medical 
record, and provided the veteran a VA medical examination in 
September 2006, as well as a supplemental VA examiner's 
opinion in February 2007.  The veteran has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


